DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on November 8, 2022 is acknowledged.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on November 8, 2022.  As directed by the amendment: claims 1 and 5 have been amended and claims 19 and 20 have been cancelled, and claims 21 and 22 have been added.  Thus, claims 1-18, 21, and 22 are presently pending in this application with claims 8-18 presently withdrawn.
Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“sealing element” in claim 1.  The examiner notes that this limitation is being interpreted to mean an element made from silicone or other self-sealing material, and functional equivalents thereof, as disclosed on pg. 12, line 31-pg. 13, line 3. 
“tension member” in claims 2 and 21.  The examiner notes that this limitation is being interpreted to mean an object with a slender profile, such as a suture, cord, filament, chain, string, or wire, and functional equivalents thereof, as discussed on pg. 15 of the Specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites that the interior, transition, and exterior shaft portions have a cylindrical cross-sectional shape.  As a cylinder is a three dimensional shape, it is unclear what cross-sectional shape, which would be a two dimensional shape, would be considered “cylindrical”.  Further, it appears that the transition shaft portion (element 142 in the drawings) has a different cross-sectional shape than both of the interior and exterior shaft portions raising further ambiguity over what is a “cylindrical cross-sectional shape”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are drawn the “the catheter of claim 1”; however, claim is drawn to a catheter hub which is for use with the catheter.  As such, the claims are drawn to the functionally recited catheter and fail to include all of the limitation from which the claims depend.  For examination purposes, the claims were examined as if reciting “the catheter hub of claim X” instead.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovcharchyn (US 8177773).
Regarding claim 1, Ovcharchyn discloses a catheter hub (locking mechanism 32 in fig. 5) for use with a medical device and a catheter (fig. 5), the catheter hub comprising: 
a hub body (housing 34 in fig. 5) defining a fluid passageway (lumen 52 in fig. 5) in communication with an aperture (contour 31 in fig. 6B which accommodates cover 61), the hub body adapted for attachment to the catheter (fig. 5 shows an interior surface of housing 34 in direct attachment to tube 12), the fluid passageway and the catheter aligned for fluid flow therethrough (fig. 5), the aperture extending from and communicating with the fluid passageway to an exterior surface of the hub body (fig. 6B and 5:59-63 discloses that the contour 31 extends from the top face of the housing to the lumen 52); and 
a sealing element configured to receive the medical device (the examiner notes that this limitation is being interpreted to mean an element made from silicone or other self-sealing material, as discussed above; elastomeric cover 61 in fig. 6A, 6:6-9 discloses the cover made from silicone), the sealing element sized for and positioned in the aperture (fig. 6A shows the cover 61 filling the entire aperture).
Regarding claim 2, Ovcharchyn discloses the medical device includes a tension member (the examiner notes that this limitation is being interpreted to mean a suture, as discussed above; suture 24 in fig. 5).
Regarding claim 3, Ovcharchyn discloses the aperture includes a transition shaft portion that spans between an interior shaft portion and an exterior shaft portion, the interior shaft portion configured to engage the fluid passageway (see below), the exterior shaft portion configured to engage an exterior surface of the hub body (fig. 5 shows the exterior shaft portion configured to engage seal sleeve 58 which is an exterior surface of the hub body); and the sealing element includes a transition shaft member that spans between an interior shaft member and an exterior shaft member (see below) wherein the transition shaft member is sized to fill the transition shaft portion (see below), the interior shaft member is sized to fill the interior shaft portion (see below), the exterior shaft member is sized to fill the exterior shaft portion (see below).

    PNG
    media_image1.png
    463
    754
    media_image1.png
    Greyscale

Regarding claim 4, using an additional/alternative interpretation of Ovcharchyn for claims 1 and 3, Ovcharchyn discloses a catheter hub for use with a medical device and a catheter (fig. 2), the catheter hub comprising: 
a hub body (sidewall SW in fig. 2) defining a fluid passageway (fig. 2 shows a lumen positioned within the housing) in communication with an aperture (seal recess R in fig. 2), the hub body adapted for attachment to the catheter (a catheter is capable of being attached to the hub), the fluid passageway and the catheter aligned for fluid flow therethrough (fig. 2), the aperture extending from and communicating with the fluid passageway to an exterior surface of the hub body (fig. 2 shows the recess R extending through the entire sidewall SW so that it extends from the lumen of the housing to the exterior of the housing); and 
a sealing element configured to receive the medical device (the examiner notes that this limitation is being interpreted to mean an element made from silicone or other self-sealing material, as discussed above; deformable sealing material S in fig. 2 is a functional equivalent since the material is positioned inside the aperture to sealingly fill the aperture and sealingly engage the filament F), the sealing element sized for and positioned in the aperture (fig. 2).  With respect to claim 3, using the additional/alternative interpretation, Ovcharchyn further discloses the aperture includes a transition shaft portion that spans between an interior shaft portion and an exterior shaft portion (see below), the interior shaft portion configured to engage the fluid passageway (fig. 2 shows the interior shaft portion below positioned within the lumen), the exterior shaft portion configured to engage an exterior surface of the hub body (fig. 2 shows a portion of the exterior shaft portion engaging a portion of the exterior surface); and the sealing element includes a transition shaft member that spans between an interior shaft member and an exterior shaft member wherein the transition shaft member is sized to fill the transition shaft portion (see below, the portion of the seal S which spans the corresponding transition shaft portion is the “transition shaft member”), the interior shaft member is sized to fill the interior shaft portion (see below, the portion of seal S which spans the corresponding interior shaft portion is the “interior shaft member”), the exterior shaft member is sized to fill the exterior shaft portion (see below, the portion of seal S which spans the corresponding exterior shaft portion is the “exterior shaft member”).

    PNG
    media_image2.png
    479
    319
    media_image2.png
    Greyscale

Further regarding claim 4, using the additional and/or alternative interpretation above, Ovcharchyn discloses the interior shaft portion, the transition shaft portion, and the exterior shaft portion each have a cylindrical cross-sectional shape (as best understood by the examiner, the portions designated above have a cylindrical cross-sectional shape as the seal are shown to be fitted within a tube T), wherein a diameter of the interior shaft portion is smaller than a diameter of the exterior shaft portion (fig. 2 shows the seal S tapering towards a smaller diameter towards the designated interior shaft portion), and a diameter of the transition shaft portion tapers from the exterior shaft portion to the interior shaft portion (fig. 2 shows the entire length of the seal S tapering towards the interior shaft portion so that the designated transition shaft portion would have the claimed taper).
Regarding claim 5, using the first interpretation, Ovcharchyn discloses the sealing element is made of silicone, thermoplastic, or polyisoprene material, or a combination of these materials (6:6-9 discloses silicone).
Regarding claim 6, using the first interpretation, Ovcharchyn discloses a locking arm attached to the hub body (spring clamp 110 in fig. 5), the locking arm having a distal locking arm portion adjacent a proximal locking arm portion (see below), the distal locking arm portion configured to cover the aperture (fig. 5 and below shows the distal arm portion positioned over the aperture so that the arm covers the aperture).

    PNG
    media_image3.png
    312
    685
    media_image3.png
    Greyscale

Regarding claim 7, using the first interpretation, Ovcharchyn discloses the locking arm includes a joint positioned between the distal locking arm portion and the proximal locking arm portion such that either the distal locking arm portion or the proximal locking arm portion can rotate about the joint (see below; fig. 11; 6:49-52 discloses the joint being bonded to channel 111 indicating that the distal/proximal portions are capable of rotating about the bonded joint).

    PNG
    media_image4.png
    449
    821
    media_image4.png
    Greyscale

Regarding claim 21, using the first interpretation, Ovcharchyn discloses the medical device is a tension member for holding a distal portion of the catheter in a retention configuration (the examiner notes that this limitation is interpreted to mean a suture, as discussed above; suture 24 in fig. 5), the hub also comprising: a locking arm attached to the hub body (clamp 110 in fig. 5) and configured to clamp the tension member between the locking arm and the hub body (fig. 13B shows the suture 24 positioned between the serrated teeth of the clamp 110 and the hub housing 34).
Regarding claim 22, using the first interpretation, Ovcharchyn discloses the hub is in combination with the catheter and the tension member (fig. 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,806,894 in view of Ovcharchyn. See table below.
App Claims
Patent Claims
Teaching
1
1
 
2
1
 
3
2
 
4
3
Fig. 2 of Ovcharchyn teaches the interior, transition, and exterior shaft portions have a cylindrical cross-sectional shape.  It would have been obvious to have modified the reference patent for the purpose of having shaft portions which match the shape of the sealing element.
5
4
 
6
1
 
7
6
 
21
5
 
22
 
The patent claims that the catheter hub is for use with a catheter and tension member. It would have been obvious to have modified the patent claim to be in combination with the catheter and tension member to render the hub useful for its intended purpose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783